J-S32045-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 MARKESE MARTIN                        :
                                       :
                   Appellant           :   No. 1761 EDA 2018

         Appeal from the Judgment of Sentence January 29, 2018
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0007160-2015,
           CP-51-CR-0009778-2015, CP-51-CR-0009779-2015

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 MARKESE MARTIN                        :
                                       :
                   Appellant           :   No. 1921 EDA 2019

     Appeal from the Judgment of Sentence Entered January 29, 2018
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0007160-2015,
           CP-51-CR-0009778-2015, CP-51-CR-0009779-2015

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 MARKESE MARTIN                        :
                                       :
                   Appellant           :   No. 1922 EDA 2019

     Appeal from the Judgment of Sentence Entered January 29, 2018
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0007160-2015,
J-S32045-20



              CP-51-CR-0009778-2015, CP-51-CR-0009779-2015


BEFORE:      KUNSELMAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY KUNSELMAN, J.:                      FILED FEBRUARY 17, 2021

        Markese Martin appeals from the judgment of sentence imposing two

consecutive life sentences, inter alia, following a bench trial where the court

found him guilty of first and second degree murder and related crimes. On

appeal, Martin claims that the verdict was against the weight of the evidence

and that the trial court abused its discretion in sentencing him to two

consecutive life sentences instead of making them concurrent. Upon review,

we affirm in part, vacate in part, and remand for further proceedings.

        On February 24, 2015, Martin was arrested and charged with numerous

offenses, which stemmed from a robbery and a series of shootings that

occurred on the afternoon of September 23, 2014, and the early hours of the

next day.      The trial court detailed the circumstances surrounding these

charges in its opinion. Summarily, Megan Jones and her boyfriend, Randall

Falon, set up a drug deal for percocets with Ronald McMillan. Once the deal

was in progress, Falon’s friends, Martin, Kord Rozier, and Antonio Holcum, aka

Bunk, were to rob McMillian.

        As planned, Jones went to meet McMillian, with Falon’s cohorts following

behind, unbeknownst to McMillian. Jones met with McMillian and his cohorts,

Christopher Ross and Kenneth Woods. During the deal, Martin approached,

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

                                           -2-
J-S32045-20



pulled out a gun, and ordered that the drugs be turned over. A fight ensued

between Rozier and Woods, but stopped when shots were fired. McMillian and

Ross fled the scene. Martin then came over to Rozier and Woods, and shot

Woods in the chest. Martin and the remaining conspirators fled the scene with

the pills. Rozier asked Martin why he shot him; Martin said “I had to.”

      Shortly after the shooting, McMillian and Ross were stopped by police.

They told the police about the drug deal and shooting. McMillian identified

Martin as the shooter from a photographic lineup.

      Later that day, Martin told his girlfriend, Charde Denmark, about the

robbery, and that he shot someone, but did not know if he killed him.

Denmark saw on the news that Woods died, and told Martin.

      After the shooting, Rozier met up with his girlfriend, Jasmine Williams,

who was eight months pregnant, and told her what happened. Realizing that

he dropped his hat at the scene, Rozier became concerned that the police

would identify him from the hat and connect him to the robbery.

Consequently, Rozier concocted a plan to turn himself in, but lie about what

happened. Rozier told the others about his plan, but they protested.

      Nevertheless, Rozier called Williams’ uncle, Joseph Mears, who was a

Philadelphia Police sergeant, and planned to meet him at the homicide unit.

Before going however, Rozier called Martin and told him he was turning

himself in. Martin objected, and suggested that they meet.

      Around midnight on September 24, Rozier and Williams left to see

Mears, but first they met up with Martin. Martin got in the back seat of their

                                    -3-
J-S32045-20



car, and pulled out a gun. Rozier and Martin started fighting over the gun,

and several shots were fired, one hitting Rozier in the arm.        Rozier told

Williams to run. Rozier also tried to run, but Martin shot him multiple times.

Rozier fell to the ground and played dead. Martin then chased Williams, and

shot her in the head.

       After the police arrived, Rozier and Williams were taken to the hospital.

Williams and her baby were pronounced dead later that night.             Rozier

survived, but sustained serious bodily injuries. Rozier identified Martin as the

shooter of Woods and Williams.

       Following these incidents, Martin fled to Atlanta with the help of

Denmark. Almost six months later, Martin was arrested and charged with

numerous offenses.

       At his bench trial,1 Rozier, Jones, Denmark, and Sergeant Mears, among

others, testified. The trial court found Martin guilty of first degree murder,

second degree murder, attempted murder, conspiracy-second degree murder,

robbery-infliction of serious bodily injury, two counts of intimidation of

witnesses/victims refrain from reporting/informing, three counts of possession

of instrument of crime, and various firearm offenses.2 On January 29, 2018,
____________________________________________


1In exchange for having a bench trial, the Commonwealth agreed not to
pursue the death penalty on the first degree murder charge.

2 18 Pa.C.S.A. §§ 2502(a), 2502(b), 901(a), 903(a), 3701(a)(1)(i),
4952(a)(1), 907(a), 6106(a)(1) and 6108.




                                           -4-
J-S32045-20



the court sentenced Martin to consecutive life terms of imprisonment for the

first and second degree murder convictions, and concurrent terms of

incarceration, of varying lengths, for his other convictions.3    Martin filed a

post-sentence motion, which was denied by operation of law.

       Martin filed this timely appeal. The trial court and Martin complied with

Pennsylvania Rule of Appellate Procedure 1925.

       This Court sua sponte consolidated Martin’s appeals. Additionally, it was

noted that Martin’s notice of appeal listed three trial court docket numbers.

This Court issued an order directing Martin to show cause why his appeals

should not be quashed in light of Commonwealth v. Walker, 185 A.3d 969,

977 (Pa. 2018). Martin responded, stating that he filed a separate notice of

appeal at each docket number. This Court subsequently discharged the rule

and referred the issue to the merits panel.

       On appeal, Martin raises three issues for our consideration, which we

have reordered for ease of disposition:

       1. Should these consolidated appeals be quashed for failure to
       comply with Commonwealth v. Walker, 185 A.3d 969 (Pa.
       2018)?

       2. Did not the trial court err in denying appellant's motion for a
       new trial, as the verdict was against the weight of the evidence
____________________________________________


3 The trial court originally gave Martin a concurrent life sentence for his
conspiracy conviction. However, during the course of this appeal, the trial
court realized that this was an illegal sentence under 18 Pa.C.S.A. § 1102(c),
and therefore has suggested that this court remand the case after resolution
of the other issues to resentence Martin for this conviction. Trial Court
Opinion, 5/2/19, at 1. As we agree that this portion of his sentence was illegal,
we remand solely for resentencing on this count.

                                           -5-
J-S32045-20


      where the evidence of record was inherently unreliable and did
      not establish that appellant was the shooter in either incident,
      such that the conclusion of appellant's guilt was based purely on
      speculation and conjecture, in violation of appellant's
      constitutional rights under the state and federal constitutions?

      3. Did not the trial court err as a matter of law, abuse its discretion
      and violate general sentencing principles by imposing a manifestly
      excessive and unreasonable sentence of consecutive life
      sentences of incarceration, where appellant was 25 years old at
      the time of the offenses and suffered from a catastrophic youth
      riddled with life-threatening medical ailments and overwhelming
      abuse and neglect, and was not the sentence in excess of what
      was necessary to address the gravity of the offense, the protection
      of the community and appellant's rehabilitative needs?

Martin’s Brief at 4.

      Before addressing Martin’s substantive issues, we must first determine

whether this appeal is properly before us.       Walker requires that “when a

single order resolves issues arising on more than one lower court docket,

separate notices of appeal must be filed. The failure to do so will result in

quashal of the appeal.” Walker, 185 A.3d 969, 977 (citing Pa.R.A.P. 341).

Recently, this Court, sitting en banc, clarified the intent of this directive and

held that where separate notices of appeal are filed at each docket, even

though they contain multiple docket numbers, the inclusion of multiple docket

numbers on each notice of appeal does not invalidate the notice of appeal.

See Commonwealth v. Johnson, 236 A.3d 1141, 1148 (Pa. Super. 2020)

(en banc).   Rather, Walker only requires that a defendant file a separate

notice of appeal for each lower court docket being challenged. Id.

      Here, initially, this Court received only one notice of appeal from the

lower court, including all three docket numbers challenged by Martin. It was

                                       -6-
J-S32045-20



subsequently discovered that Martin had filed separate notices with all three

dockets listed at the other two dockets, but the clerk had not forwarded them

to this Court.

      We conclude that Martin satisfied Walker. Martin filed a separate notice

at each lower court docket which he intended to challenge. This is evidenced

by the separate docket entries and different time clock stamps on each notice.

That each of Martin’s notices listed more than one docket number is of no

consequence per Johnson. Consequently, we need not quash this appeal,

and may consider Martin’s other issues.

      In his second issue, Martin argues that the verdict was against the

weight of the evidence. According to Martin, the testimony and evidence did

not establish that Martin, although present at the crime scenes, had a gun or

that he was the shooter in either incident; instead Martin claims that Holcum

was the shooter. Martin’s Brief at 27, 29. In support of his claims, Martin

first argues that the Commonwealth witnesses’ testimony was unreliable and

incredible. They all had some sort of relationship with Holcum, and therefore

had motive to lie and protect him.   Id. Additionally, they participated in the

crimes and had a self-serving interest in testifying. Id. at 27. Second, the

identification description given by the two eyewitnesses to the first shooting,

did not match that of Martin. Third, a different gun was used during each

incident. Finally, the video footage of the second shooting did not show the

actual shooting; someone else could have done it. Id. at 29. Martin therefore




                                     -7-
J-S32045-20



claims the trial Court erred in finding that the verdict was not against weight

of evidence and in denying his motion for a new trial.4 Id.

       When reviewing a challenge to the weight of the evidence, our standard

of review is as follows:

       The essence of appellate review for a weight claim appears to lie
       in ensuring that the trial court's decision has record support.
       Where the record adequately supports the trial court, the
       trial court has acted within the limits of its discretion.

                                          ***

       A motion for a new trial based on a claim that the verdict is against
       the weight of the evidence is addressed to the discretion of the
       trial court. A new trial should not be granted because of a mere
       conflict in the testimony or because the judge on the same facts
       would have arrived at a different conclusion. Rather, the role of
       the trial judge is to determine that notwithstanding all the facts,
       certain facts are so clearly of greater weight that to ignore them
       or to give them equal weight with all the facts is to deny justice.

                                          ***

       An appellate court's standard of review when presented with a
       weight of the evidence claim is distinct from the standard of review
       applied by the trial court. Appellate review of a weight claim
       is a review of the exercise of discretion, not of the
       underlying question of whether the verdict is against the
       weight of the evidence.

Commonwealth v. Clay, 64 A.3d 1049, 1054–55 (Pa. 2013) (citations

omitted) (emphasis added). Absent an abuse of discretion, the trial court’s

decision will not be disturbed.        See Commonwealth v. Griffin, 515 A.2d

____________________________________________


4We note that Martin’s third and fourth arguments do not relate to the weight
of the evidence, but rather the sufficiency of the evidence. Martin did not
challenge the sufficiency of the evidence on appeal, and therefore we do not
address these arguments.

                                           -8-
J-S32045-20



865, 869 (Pa. 1986).      An abuse of discretion “is not merely an error in

judgment.    Rather, it involves bias, partiality, prejudice, ill-will, manifest

unreasonableness or a misapplication of the law.” Commonwealth v. West,

937 A.2d 516, 521 (Pa. Super. 2007).         By contrast, a proper exercise of

discretion “conforms to the law and is based on the facts of record.” Id.

      Initially, we observe that, typically, a weight claim is filed after a jury

trial in the hope that the trial court judge who, like the jury, had an opportunity

to hear the evidence and observe the demeanor of the witnesses, “will

conclude that the verdict was so contrary to what it heard and observed that

it will deem the jury's verdict such a miscarriage of justice and trigger the

court's time-honored and inherent power to take corrective action.” Criswell

v. King, 834 A.2d 505, 512 (Pa. 2003). Here, however, a non-jury trial was

held. Although weight of the evidence claims have been addressed in non-

jury cases, there is a logical inconsistency in asking a trial judge to conclude

that his non-jury decision shocked his own conscience. Notwithstanding this,

we consider whether the trial court's decision was against the weight of the

evidence.

      Not surprisingly, the trial court concluded that its non-jury verdict was

not against the weight of the evidence. In reaching its decision, the trial court

thoroughly reviewed the evidence presented to support Martin’s convictions.

      Critical to this decision was determination of the witnesses’ credibility.

In reaching its conclusion, the trial court thoughtfully considered the credibility

of the witnesses, and explained its rationale for finding the Commonwealth’s

                                       -9-
J-S32045-20



witnesses credible.   The court found that the testimony was substantially

consistent among them; their individual testimony also was substantially

consistent with their statements to police.      Notably, the testimony of the

witnesses whom Martin did not challenge corroborated the testimony of those

whom he did. Furthermore, the court explained why, despite the witness’

initial untruthfulness or withholding of information, criminal record, motive or

interest in lessening his or her own sentence, the court nonetheless found

these witnesses’ testimony credible. Based on its review, the court concluded

that these witnesses, especially Rozier, credibly testified that Martin was the

shooter in both incidents.     “[T]he finder of fact while passing upon the

credibility of witnesses and the weight of the evidence produced, is free to

believe all, part or none of the evidence.” Commonwealth v. Roberts, 133

A.3d 759, 767 (Pa. Super. 2016) (citing Commonwealth v. Brooks, 7 A.3d

852, 856–57 (Pa. Super. 2010). The trial court summarized its analysis as

follows:

      Rozier, McMillan, and Jones all identified [Martin] as the shooter
      of Kenneth Woods. [Martin] admitted as much to Denmark, who
      also testified that [Martin] left her house around the time of the
      second shooting. She also testified about [Martin’s] subsequent
      flight to Atlanta. Sergeant Mears' testimony corroborated Rozier's
      account of the aftermath of the robbery-shooting and his plan to
      turn himself in under false pretenses. Rozier identified [Martin]
      as the one who shot him and Williams in the second shooting and
      also identified [Martin] as being in his car [at] the gas station . . .
      He further testified as to his call with Martin letting him know of
      the plan to turn himself in.




                                      - 10 -
J-S32045-20



Trial Court Opinion, 5/2/19, at 29. The trial court therefore found that Martin

shot both Woods and Williams.

      Based upon our review of the record, and the trial court’s rationale for

denying Martin’s motion, we conclude that the trial court did not abuse its

discretion in finding that its verdict was not against the weight of the evidence.

      Lastly, Martin challenges the discretionary aspects of his sentence for

his first and second degree murder convictions. This Court has explained that,

to reach the merits of a discretionary sentencing issue, we must conduct a

four-part analysis to determine:

      (1) whether the appeal is timely; (2) whether [a]ppellant
      preserved his issue; (3) whether Appellant's brief includes a
      concise statement of the reasons relied upon for allowance of
      appeal with respect to the discretionary aspects of sentence [in
      accordance with 2119(f)]; and (4) whether the concise statement
      raises a substantial question that the sentence is appropriate
      under the sentencing code. . . . [I]f the appeal satisfies each of
      these four requirements, we will then proceed to decide the
      substantive merits of the case.

Commonwealth v. Colon, 102 A.3d 1033, 1042–43 (Pa. Super. 2014)

(quoting Commonwealth v. Austin, 66 A.3d 798, 808 (Pa. Super. 2013)).

      Here, Martin satisfied the first three requirements under Colon.

Accordingly, we must determine whether Martin has raised a substantial

question for our review. An appellant raises a “substantial question” when he

“sets forth a plausible argument that the sentence violates a provision of the

[S]entencing [C]ode or is contrary to the fundamental norms of the sentencing




                                     - 11 -
J-S32045-20



process.”   Commonwealth v. Crump, 995 A.2d 1280, 1282 (Pa. Super.

2010) (citation omitted).

      In his Pa.R.A.P. 2119(f), Martin acknowledges that the trial court was

required to impose life sentences for his murder convictions, but argues that

it abused its discretion by imposing those life sentences consecutively instead

of concurrently. Specifically, in rendering this sentence, Martin claims that

the trial court failed to consider his catastrophic and debilitating background

and his rehabilitative needs in light of those circumstances. Consequently,

Martin claims his sentence was manifestly excessive and unreasonable and

should be vacated. Martin’s Brief at 23-24.

      Regarding the imposition of consecutive sentences and whether a

substantial question has been raised, this Court has held:

      A court's exercise of discretion in imposing a sentence
      concurrently or consecutively does not ordinarily raise a
      substantial question. Commonwealth v. Mastromarino, 2 A.3d
      581, 587 (Pa. Super. 2010)[.] Rather, the imposition of
      consecutive rather than concurrent sentences will present a
      substantial question in only “the most extreme circumstances,
      such as where the aggregate sentence is unduly harsh,
      considering the nature of the crimes and the length of
      imprisonment.”     Commonwealth v. Lamonda, 52 A.3d 365,
      372 (Pa. Super. 2012)[(en banc)].

      [An appellant] may raise a substantial question where he receives
      consecutive sentences within the guideline ranges if the case
      involves circumstances where the application of the guidelines
      would be clearly unreasonable, resulting in an excessive sentence;
      however, a bald claim of excessiveness due to the consecutive
      nature of a sentence will not raise a substantial question.




                                    - 12 -
J-S32045-20



Commonwealth v. Swope, 123 A.3d 333, 338-39 (Pa. Super. 2015)

(quotations and citations omitted).

      Furthermore, “ordinarily, a claim that the sentencing court failed to

consider or accord proper weight to a specific sentencing factor does not raise

a substantial question.” Id. (emphasis in original). However, this Court has

held that “an excessive sentence claim—in conjunction with an assertion that

the court failed to consider mitigating factors—raises a substantial question.”

Commonwealth v. Caldwell, 117 A.3d 763, 769-70 (Pa. Super. 2015) (en

banc).

      In Caldwell, we noted that “prior decisions from this Court involving

whether a substantial question has been raised by claims that the sentencing

court ‘failed to consider’ or ‘failed to adequately consider’ sentencing factors

[have] been less than a model of clarity and consistency.” Id. at 769-70

(quoting Commonwealth v. Seagraves, 103 A.3d 839, 842 (Pa. Super.

2014)).   We explained further that, although the lack of consideration of

rehabilitative needs has often not triggered our review, “an excessive

sentence claim – in conjunction with an assertion that the court failed to

consider mitigating factors – raises a substantial question.” Id. at 769-770

(quoting Commonwealth v. Raven, 97 A.3d 1244, 1253 (Pa. Super. 2014)

and Commonwealth v. Perry, 883 A.2d 599, 602 (Pa. Super. 2005)).

      Consequently, when we view Martin’s challenge to the imposition of

consecutive sentences as unduly excessive, together with his claim that the

court failed to consider certain mitigating factors or his rehabilitative needs,

                                      - 13 -
J-S32045-20



we conclude that he presents a substantial question.          Therefore, we will

consider the merits of his sentencing claim.

      Our standard of review of a sentencing claim is as follows:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Shugars, 895 A.2d 1270, 1275 (Pa. Super. 2006).

      In reviewing Martin’s excessive sentencing claim, we first note that the

trial court had the benefit of a pre-sentence report. “[W]here the trial court

is informed by a pre-sentence report, it is presumed that the court is aware

of all appropriate sentencing factors and considerations, and that where the

court has been so informed, its discretion should not be disturbed.”

Commonwealth v. Ventura, 975 A.2d 1128, 1135 (Pa. Super. 2009)

(citation omitted).

      Additionally, the trial court had a mitigation report.      The trial court

specifically noted on the record that it reviewed this report after the trial, and

reread it the day before sentencing.      At the sentencing hearing, Martin’s

counsel highlighted for the trial court some of the pertinent factors from the

report, particularly noting that Martin suffered from a serious medical

condition, was terribly neglected, and was emotionally and physically abused,

essentially from conception. Counsel further emphasized Martin’s actual age,

                                     - 14 -
J-S32045-20



25, at the time of his crimes and suggested that, given the medical, societal,

cultural, and environmental circumstances of his life, his mental age was lower

than his actual age, despite Martin’s refusal to undergo a mental health

evaluation.

      From our review of the sentencing transcript, it is evident that, contrary

to Martin’s claim, the trial court sincerely considered the contents of the

reports and the circumstances of Martin’s life in fashioning its sentence. The

court stated:

      Having read everything I read regarding your life and the
      circumstances that led you to this, I think to the extent that people
      failed you in your life, I don’t think anybody can deny that. And I
      think the people on this side—and I’m indicating the . . . the family
      of the baby and Ms. Williams and Mr. Woods—I think they regret
      it the most, right? They wish that you had been taken care of and
      loved and provided for, at a minimum, and then we wouldn’t be
      here. . . . I’m struggling with how to fashion a sentence that takes
      into account those things, yet acknowledges the lives of three
      people who were taken from this from this earth, especially that
      baby and her mother, who really—these people . . . had no dog in
      the fight . . . . All over something that happened where you look
      at these facts and it’s like, it didn’t have to happen in the first
      instance.

N.T., 1/29/18, at 27-28.

      It is also evident that the trial court considered Martin’s rehabilitative

needs. The court specifically acknowledged that one of the goals of sentencing

is rehabilitation.   Id. at 30.   Martin’s counsel addressed his potential for

rehabilitation. The mitigation report was extensive, signifying the need for

rehabilitation. Indeed, the court noted that Martin could work to rehabilitate

himself and be a positive member of his community if he so chose and did the

                                     - 15 -
J-S32045-20



things that counsel argued he could. N.T., 1/29/18, at 33. Nonetheless, the

court found that the circumstances of this case weighed in favor of retribution,

another purpose of sentencing, and, thus, warranted consecutive life

sentences. Id. On appeal, “[w]e cannot re-weigh the sentencing factors and

impose our judgment in place of the sentencing court.” Commonwealth v.

Macias, 968 A.2d 773, 778 (Pa. Super. 2009).

      We have long held that a sentencing court has broad discretion

regarding    whether     a     defendant   serves     sentences      consecutively   or

concurrently.   Commonwealth v. Zirkle, 107 A.3d 127, 133 (Pa. Super.

2014). Here, the trial court viewed the murders as separate incidents thereby

warranting separate life sentences.          N.T., 1/29/18, at 31.       Martin is not

entitled to a volume discount for his crimes. See Commonwealth v. Hoag,

665 A.2d 1212, 1214 (Pa. Super. 1995).              Moreover, the court specifically

noted that it did not sentence Martin based on the death of Williams’ unborn

child since that case had been nolle prossed. However, the fact that Williams

was pregnant at the time that Martin shot her in the head as she ran away

remained a fact of the case, and the court could not simply ignore it when

determining Martin’s sentence.        N.T., 1/29/18, at 29.       Notably, the court

imposed concurrent sentences on his other charges, attempting to balance all

the circumstances of this case. Id. at 31-32.

      Based upon our review of this case and the sentencing transcript, we

conclude that, contrary to Martin’s allegations, it is evident that the trial court

considered    all   of   the    sentencing    factors,   including     the   mitigating

                                       - 16 -
J-S32045-20



circumstances of Martin’s life and his rehabilitative needs.       The court

thoroughly and thoughtfully deliberated on the sentence to impose against

Martin for his first and second degree murder convictions. We do not find that

the trial court committed a manifest abuse of discretion in rendering Martin’s

sentence.

      Judgment of sentence affirmed in all respects, except as to conspiracy

to commit murder, which is vacated. Case is remanded for resentencing on

the conspiracy conviction. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/17/2021




                                    - 17 -